Citation Nr: 0724543	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  04-32 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disorder, to include chronic low back pain and 
degenerative changes.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
pulmonary disorder, to include chronic obstructive pulmonary 
disorder, asthma, and bronchitis.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1970 to January 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).

A December 2005 Board decision found that new and material 
evidence had not been submitted to reopen the veteran's 
claims for entitlement to service connection for a low back 
disorder, to include chronic low back pain and degenerative 
changes, and for a pulmonary disorder, to include chronic 
obstructive pulmonary disorder, asthma, and bronchitis.  The 
veteran appealed the denial to the United States Court of 
Appeals for Veterans Claims (Court).  Consequent to an April 
2007 Order granting a March 2007 Joint Motion for Remand 
(Joint Motion), the veteran's appeal has been remanded to the 
Board. 
 
A letter was sent to the veteran and his attorney on July 16, 
2007, in which he was given 90 days from the date of the 
letter to submit additional argument or evidence in support 
of his appeal prior to the Board's readjudication.  The 90-
day Letter Response Form was received from the veteran later 
in July 2007, noting that he had no additional information to 
submit.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

On March 31, 2006, the Court issued a decision in the appeal 
of Kent v. Nicholson, 20 Vet. App. 1 (2006), which held that 
VA must notify a claimant of the evidence and information 
that is necessary to reopen a claim, and the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
information necessary to reopen the claim includes both a 
statement as to what evidence was lacking at the time of the 
last final decision, such that adjudication resulted in a 
denial, and a statement as to what information would allow 
the claim to be successfully reopened.  Additionally, the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  
 
In the present appeal, the March 2007 Joint Motion found that 
VA failed to explain the reasons that the veteran's claims 
were previously denied, and thus failed to adequately notify 
the veteran as to what was previously insufficient, and now 
is required as new and material evidence.  Additionally, the 
Joint Motion notes that VA also failed to inform the veteran 
of the evidence he would need to substantiate the elements 
for service connection that were still lacking in his claims, 
without which he would not know what evidence he needed to 
obtain and provide to VA in order to reopen and substantiate 
his claims.  

Accordingly, the case is remanded for the following actions:

1.  As directed by the March 2007 Joint 
Motion, the RO must review the last final 
rating decision on the issue on appeal.  
See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Then, the RO must, as part of the 
notice letter discussed above, provide the 
veteran with a statement which sets forth 
the element(s) of service connection for 
which the evidence was found insufficient 
in the last final decision, describes what 
evidence would allow him to reopen his 
claims for entitlement to service 
connection for a low back disorder, to 
include chronic low back pain and 
degenerative changes, and for a pulmonary 
disorder, to include chronic obstructive 
pulmonary disorder, asthma, and 
bronchitis, and describes what evidence 
would be necessary to substantiate the 
element(s) required to establish service 
connection if the claims were to be 
reopened.  Finally, as part of the notice 
letter discussed above, the RO must also 
provide the veteran with corrective 
notice, under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal.  Kent, 20 Vet. App. at 1. 
 
2.  If, subsequent to receipt of the 
letter discussed above, the veteran 
identifies additional evidence pertinent 
to his claim, the RO should attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records, the RO is unable to 
secure them, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond. 
 
3.  Once the above actions have been 
completed, the RO must readjudicate the 
veteran's claim to reopen the issues of 
entitlement to service connection for a 
low back disorder, to include chronic low 
back pain and degenerative changes, and 
for a pulmonary disorder, to include 
chronic obstructive pulmonary disorder, 
asthma, and bronchitis, under the 
provisions of 38 C.F.R. § 3.156(a) (2006), 
taking into consideration any newly 
acquired evidence.  If the benefit remains 
denied, an additional supplemental 
statement of the case must be provided to 
the veteran.  After the veteran has had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



